DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-9, 11-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US# 2020/0053608 hereinafter referred to as Tao) in view of Kim et al. (US# 2013/0045735 hereinafter referred to as Kim) and Da Silva et al. (US# 2021/0392537 hereinafter referred to as Da Silva).

	RE Claim 1, Tao discloses an idle mode measurement method performed by a user equipment (UE) (See Tao [0006], [0063] – UE performing idle mode measurement), the idle mode measurement method comprising: 
	receiving measurement configuration information in a radio resource control (RRC) idle mode (See Tao [0065] – UE receiving measurement configuration in RRC idle mode); 
	performing measurement in an RRC idle mode, based on the measurement configuration information (See Tao [0065] – UE performing measurement based on configuration information); and
	transmitting the result of the measurement in the RRC idle mode (See Tao [0065] – UE transmitting measurement results).
	Tao does not specifically disclose
	Receiving an RRC release message including measIdleConfig; or
	Identifying measurement configuration information based on the measIdleConfig; or
	receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; or 
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode.
	However, Kim teaches of
	receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode (See Kim [0045] – eNB requesting measurement results by sending UEInformationRequest); and 
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode (See Kim [0045] – transmitting measurement results by sending UEInformationResponse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, comprising receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; and
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode, as taught in Kim. One is motivated as such in order to more effectively and efficiently report channel measurement information (See Kim [0022]-[0025]).
	Tao, modified by Kim, does not specifically disclose 
	Receiving an RRC release message including measIdleConfig; or
	Identifying measurement configuration information based on the measIdleConfig.
	However, Da Silva teaches of
	Receiving an RRC release message including measIdleConfig (See Da Silva [0039] – RRC connection release message includes measIdleConfig); and
	Identifying measurement configuration information based on the measIdleConfig (See Da Silva [0039] – measIdleConfig containing information used for configuring measurement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim, comprising receiving an RRC release message including measIdleConfig; and identifying measurement configuration information based on the measIdleConfig, as taught in Da Silva. One is motivated as such in order to allow the UE to perform early measurements in idle mode (See Da Silva [0038]-[0039]).

	RE Claim 2¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 1 above, wherein the result of the measurement comprises a measurement result of a serving cell and a result of measurement with respect to each of one or more frequency carriers (See Tao [0064], [0066] – measuring serving cell carrier frequencies), and the result of the measurement with respect to each of one or more frequency carriers comprises a measurement result of one or more cells (See Tao [0064], [0066] – measuring other cells and their carrier frequencies).

	RE Claim 3¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 1 above, further comprising:
	Receiving system information including measIdleConfigSIB (See Da Silva [0039] – information including measIdleConfigSIB); and
	Identifying the measurement configuration information based on measIdleConfigSIB (See Da Silva [0039] - measIdleConfigSIB used for configuring measurement).

	RE Claim 4¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 3 above, wherein the system information comprises at least one of 
	an indicator (reportQuantities) indicating whether the UE reports the result of the measurement in the RRC idle mode with reference signal received power (RSRP), reference signal received quality (RSRQ), or both the RSRP and the RSRQ (See Tao [0067] – reporting details of measurements of what information the UE is expected to report (e.g. the quantities, such as RSCP or RSRP)), 
	an indicator (reportQuantityRsIndexes) indicating whether the UE reports a measurement result for each reference signal (RS) index in the RRC idle mode with the RSRP or the RSRQ or with both of the RSRP and the RSRQ, 
	an indicator (maxNrofRS-IndexesToReport) indicating how many measurement results at maximum from among the measurement results for the RS indexes in the RRC idle mode the UE reports, or 
	an indicator (includeBeamMeasurements) indicating whether to include a beam measurement result.

	RE Claim 6¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 3 above, wherein the system information comprises at least one of frequency list information (measIdleCarrierList) about frequencies that are to be measured in the RRC idle mode by the UE, information (measIdleDuration) about a duration while the UE performs measurement (See Tao [0132] – duration), cell list information (measCellList) of a list of cells that are to be measured in the RRC idle mode by the UE (See Tao [0066] – list of cells), or information (quantityThreshold) about a threshold based on which the UE determines whether to report the result of the measurement in the RRC idle mode (See Tao [0071]-[0072]).

	RE Claim 8, Tao discloses an idle mode measurement method performed by a base station (See Tao [0006], [0063] – UE performing idle mode measurement), the idle mode measurement method comprising: 
	transmitting measurement configuration information available in a radio resource control (RRC) idle mode (See Tao [0065] – UE receiving measurement configuration in RRC idle mode) through an RRCConnectionRelease message or system information (See Tao [0065] – transmitting measurement configuration information in dedicated signaling (i.e. system information)); 
	receiving the result of the measurement in the RRC idle mode (See Tao [0065] – UE transmitting measurement results).
	Tao does not specifically disclose 
	transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; or 
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode; or
	wherein the measurement configuration information is received via a RRCRelease message including measIdleConfig or a system information including measIdleConfigSIB.
	However, Kim teaches of
	transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode (See Kim [0045] – eNB requesting measurement results by sending UEInformationRequest); and 
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode (See Kim [0045] – receiving measurement results via UEInformationResponse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, comprising transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; and
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode, as taught in Kim. One is motivated as such in order to more effectively and efficiently report channel measurement information (See Kim [0022]-[0025]).
	Tao, modified by Kim, does not specifically disclose 
	wherein the measurement configuration information is received via a RRCRelease message including measIdleConfig or a system information including measIdleConfigSIB.
	However, Da Silva teaches of 
	wherein the measurement configuration information is received via a RRCRelease message including measIdleConfig or a system information including measIdleConfigSIB (See Da Silva [0039] – RRCRelease message including measIdleConfig as well as measIdleConfigSIB containing information used for configuring measurement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim, wherein the measurement configuration information is received via a RRCRelease message including measIdleConfig or a system information including measIdleConfigSIB, as taught in Da Silva. One is motivated as such in order to allow the UE to perform early measurements in idle mode (See Da Silva [0038]-[0039]).

	RE Claim 9¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 8 above, wherein the system information comprises at least one of 
	an indicator (reportQuantities) indicating whether the UE reports the result of the measurement in the RRC idle mode with reference signal received power (RSRP), reference signal received quality (RSRQ), or both the RSRP and the RSRQ (See Tao [0067] – reporting details of measurements of what information the UE is expected to report (e.g. the quantities, such as RSCP or RSRP)), 
	an indicator (reportQuantityRsIndexes) indicating whether the UE reports a measurement result for each reference signal (RS) index in the RRC idle mode with the RSRP or the RSRQ or with both of the RSRP and the RSRQ, 
	an indicator (maxNrofRS-IndexesToReport) indicating how many measurement results at maximum from among the measurement results for the RS indexes in the RRC idle mode the UE reports, or 
	an indicator (includeBeamMeasurements) indicating whether to include a beam measurement result.

	RE Claim 11, Tao discloses a user equipment (UE) (See Tao [0006], [0063] – UE performing idle mode measurement), the UE comprising: 
	A transceiver (See Tao FIG 12);
	a processor coupled to the transceiver and configured to receive measurement configuration information (See Tao [0065] – UE receiving measurement configuration in RRC idle mode); 
	to perform measurement, based on the measurement configuration information (See Tao [0065] – UE performing measurement based on configuration information); and
	to transmit the result of the measurement in the RRC idle mode (See Tao [0065] – UE transmitting measurement results).
	Tao does not specifically disclose 
	Receiving an RRC release message including measIdleConfig,
	Identify measurement configuration information based on the measIdleConfig,
	Or perform measurement in the RRC idle mode,
	receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; or 
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode.
	However, Kim teaches of
	receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode (See Kim [0045] – eNB requesting measurement results by sending UEInformationRequest); and 
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode (See Kim [0045] – transmitting measurement results by sending UEInformationResponse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, comprising receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; and
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode, as taught in Kim. One is motivated as such in order to more effectively and efficiently report channel measurement information (See Kim [0022]-[0025]).
	Tao, modified by Kim, does not specifically disclose 
	Receiving an RRC release message including measIdleConfig,
	Identify measurement configuration information based on the measIdleConfig, or
	perform measurement in the RRC idle mode.
	However, Da Silva teaches of
	Receiving an RRC release message including measIdleConfig (See Da Silva [0039] – RRCRelease message including measIdleConfig),
	Identify measurement configuration information based on the measIdleConfig (See Da Silva [0039] –measIdleConfig containing information used for configuring measurement), and
	perform measurement in the RRC idle mode (See Da Silva [0039] –measIdleConfig information used for RRC idle mode measurement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim, comprising receiving an RRC release message including measIdleConfig, Identifying measurement configuration information based on the measIdleConfig, and performming measurement in the RRC idle mode, as taught in Da Silva. One is motivated as such in order to allow the UE to perform early measurements in idle mode (See Da Silva [0038]-[0039]).

	RE Claim 12¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 11 above, wherein the result of the measurement comprises a measurement result of a serving cell and a result of measurement with respect to each of one or more frequency carriers (See Tao [0064], [0066] – measuring serving cell carrier frequencies), and the result of the measurement with respect to each of one or more frequency carriers comprises a measurement result of one or more cells (See Tao [0064], [0066] – measuring other cells and their carrier frequencies).

	RE Claim 13¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 11 above, wherein the processor is further configured to:
	receive system information including measIdleConfigSib (See Da Silva [0039] – information including measIdleConfigSIB); and 
	identify the measurement configuration information based on the measIdleConfigSIB (See Da Silva [0039] – measIdleConfigSIB used for configuring measurement).

	RE Claim 14¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 13 above, wherein the system information comprises at least one of 
	an indicator (reportQuantities) indicating whether the UE reports the result of the measurement in the RRC idle mode with reference signal received power (RSRP), reference signal received quality (RSRQ), or both the RSRP and the RSRQ (See Tao [0067] – reporting details of measurements of what information the UE is expected to report (e.g. the quantities, such as RSCP or RSRP)), 
	an indicator (reportQuantityRsIndexes) indicating whether the UE reports a measurement result for each reference signal (RS) index in the RRC idle mode with the RSRP or the RSRQ or with both of the RSRP and the RSRQ, 
	an indicator (maxNrofRS-IndexesToReport) indicating how many measurement results at maximum from among the measurement results for the RS indexes in the RRC idle mode the UE reports, or 
	an indicator (includeBeamMeasurements) indicating whether to include a beam measurement result.

	RE Claim 16¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 13 above, wherein the system information comprises at least one of frequency list information (measIdleCarrierList) about frequencies that are to be measured in the RRC idle mode by the UE, information (measIdleDuration) about a duration while the UE performs measurement (See Tao [0132] – duration), cell list information (measCellList) of a list of cells that are to be measured in the RRC idle mode by the UE (See Tao [0066] – list of cells), or information (quantityThreshold) about a threshold based on which the UE determines whether to report the result of the measurement in the RRC idle mode (See Tao [0071]-[0072]).

	RE Claim 18, Tao discloses a base station (See Tao [0006], [0063] – UE performing idle mode measurement), the base station comprising:
	A transceiver (See Tao FIG 12);
	a processor coupled to the transceiver and configured to transmit measurement configuration information available in a radio resource control (RRC) idle mode (See Tao [0065] – UE receiving measurement configuration in RRC idle mode) through an RRCConnectionRelease message or system information (See Tao [0065] – transmitting measurement configuration information in dedicated signaling (i.e. system information)); and
	receive the result of the measurement in the RRC idle mode (See Tao [0065] – UE transmitting measurement results).
	Tao does not specifically disclose 
	transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; or 
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode, or
	wherein the measurement configuration information is received via a RRCRelease message including measIdleConfig or a system information including measIdleConfigSlB.
	However, Kim teaches of
	transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode (See Kim [0045] – eNB requesting measurement results by sending UEInformationRequest); and 
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode (See Kim [0045] – receiving measurement results via UEInformationResponse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, comprising transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; and
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode, as taught in Kim. One is motivated as such in order to more effectively and efficiently report channel measurement information (See Kim [0022]-[0025]).
	Tao, modified by Kim, does not specifically disclose 
	wherein the measurement configuration information is received via a RRCRelease message including measIdleConfig or a system information including measIdleConfigSlB.
	However, Da Silva teaches of 
	wherein the measurement configuration information is received via a RRCRelease message including measIdleConfig or a system information including measIdleConfigSlB (See Da Silva [0039] – RRCRelease message including measIdleConfig as well as measIdleConfigSIB containing information used for configuring measurement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim, wherein the measurement configuration information is received via a RRCRelease message including measIdleConfig or a system information including measIdleConfigSIB, as taught in Da Silva. One is motivated as such in order to allow the UE to perform early measurements in idle mode (See Da Silva [0038]-[0039]).

	RE Claim 19¸ Tao, modified by Kim and Da Silva, discloses a base station, as set forth in claim 18 above, wherein the system information comprises at least one of 
	an indicator (reportQuantities) indicating whether the UE reports the result of the measurement in the RRC idle mode with reference signal received power (RSRP), reference signal received quality (RSRQ), or both the RSRP and the RSRQ (See Tao [0067] – reporting details of measurements of what information the UE is expected to report (e.g. the quantities, such as RSCP or RSRP)), 
	an indicator (reportQuantityRsIndexes) indicating whether the UE reports a measurement result for each reference signal (RS) index in the RRC idle mode with the RSRP or the RSRQ or with both of the RSRP and the RSRQ, 
	an indicator (maxNrofRS-IndexesToReport) indicating how many measurement results at maximum from among the measurement results for the RS indexes in the RRC idle mode the UE reports, or 
	an indicator (includeBeamMeasurements) indicating whether to include a beam measurement result.

Claims 5, 7, 10, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US# 2020/0053608 hereinafter referred to as Tao) in view of Kim et al. (US# 2013/0045735 hereinafter referred to as Kim), Da Silva et al. (US# 2021/0392537 hereinafter referred to as Da Silva) and NPL “3GPP; TSG RAN; E-UTRA; RRC; Protocol specification (Release 15), 3GPP TS 36,331 V15,3.0.” (hereinafter referred to as 3GPP).

	RE Claim 5¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 3 above. Tao, modified by Kim and Da Silva, does not specifically disclose wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks.
	However, 3GPP teaches of wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks (See 3GPP pgs. 424-426 – absThreshSS-Consolidation), measurement timing configuration information (smtc) (See 3GPP pgs. 424-426 – measTimingConfig), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing) (See 3GPP pgs. 424-426 – subcarrierSpacingSB), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks (See 3GPP pgs. 424-426 – deriveSSB-IndexFromCell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim and Da Silva, wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks, as taught in 3GPP. One is motivated as such in order to better adhere to standards when performing cell re-selection (See 3GPP pgs. 424-426).

	RE Claim 7¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 6 above. Tao, modified by Kim and Da Silva, does not specifically disclose further comprising: 
	transmitting an RRCResumeRequest message; and 
	receiving an RRCConnectionReject message, wherein, when the RRCConnectionReject message includes waitTime, the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires.
	However, 3GPP teaches of 
	transmitting an RRCResumeRequest message (See 3GPP pgs. 98, 338-339 – transmitting RRCResumeRequest); and 
	receiving an RRCConnectionReject message, wherein (See 3GPP pgs. 98, 338-339 – receiving RRCConnectionReject), when the RRCConnectionReject message includes waitTime (See 3GPP pgs. 98, 338-339, 588 – including waitTime), the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires (See 3GPP pgs. 98, 338-339, 588 – continuing to perform measurements until measIdleDuration expires).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim and Da Silva, further comprising: 
	transmitting an RRCResumeRequest message; and 
	receiving an RRCConnectionReject message, wherein, when the RRCConnectionReject message includes waitTime, the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires, as taught in 3GPP. One is motivated as such in order to better adhere to standards when performing cell selection/re-selection (See 3GPP pgs. 98, 338-339, 588).

	RE Claim 10¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 8 above. Tao, modified by Kim and Da Silva, does not specifically disclose wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks.
	However, 3GPP teaches of wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks (See 3GPP pgs. 424-426 – absThreshSS-Consolidation), measurement timing configuration information (smtc) (See 3GPP pgs. 424-426 – measTimingConfig), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing) (See 3GPP pgs. 424-426 – subcarrierSpacingSB), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks (See 3GPP pgs. 424-426 – deriveSSB-IndexFromCell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim and Da Silva, wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks, as taught in 3GPP. One is motivated as such in order to better adhere to standards when performing cell re-selection (See 3GPP pgs. 424-426).

	RE Claim 15¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 13 above. Tao, modified by Kim and Da Silva, does not specifically disclose wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks.
	However, 3GPP teaches of wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks (See 3GPP pgs. 424-426 – absThreshSS-Consolidation), measurement timing configuration information (smtc) (See 3GPP pgs. 424-426 – measTimingConfig), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing) (See 3GPP pgs. 424-426 – subcarrierSpacingSB), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks (See 3GPP pgs. 424-426 – deriveSSB-IndexFromCell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim and Da Silva, wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks, as taught in 3GPP. One is motivated as such in order to better adhere to standards when performing cell re-selection (See 3GPP pgs. 424-426).

	RE Claim 17¸ Tao, modified by Kim and Da Silva, discloses a method, as set forth in claim 16 above. Tao, modified by Kim and Da Silva, does not specifically disclose further comprising: 
	transmitting an RRCResumeRequest message; and 
	receiving an RRCConnectionReject message, wherein, when the RRCConnectionReject message includes waitTime, the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires.
	However, 3GPP teaches of 
	transmitting an RRCResumeRequest message (See 3GPP pgs. 98, 338-339 – transmitting RRCResumeRequest); and 
	receiving an RRCConnectionReject message, wherein (See 3GPP pgs. 98, 338-339 – receiving RRCConnectionReject), when the RRCConnectionReject message includes waitTime (See 3GPP pgs. 98, 338-339, 588 – including waitTime), the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires (See 3GPP pgs. 98, 338-339, 588 – continuing to perform measurements until measIdleDuration expires).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim and Da Silva, further comprising: 
	transmitting an RRCResumeRequest message; and 
	receiving an RRCConnectionReject message, wherein, when the RRCConnectionReject message includes waitTime, the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires, as taught in 3GPP. One is motivated as such in order to better adhere to standards when performing cell selection/re-selection (See 3GPP pgs. 98, 338-339, 588).

	RE Claim 20¸ Tao, modified by Kim and Da Silva, discloses a base station, as set forth in claim 18 above. Tao, modified by Kim and Da Silva, does not specifically disclose wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks.
	However, 3GPP teaches of wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks (See 3GPP pgs. 424-426 – absThreshSS-Consolidation), measurement timing configuration information (smtc) (See 3GPP pgs. 424-426 – measTimingConfig), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing) (See 3GPP pgs. 424-426 – subcarrierSpacingSB), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks (See 3GPP pgs. 424-426 – deriveSSB-IndexFromCell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim and Da Silva, wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks, as taught in 3GPP. One is motivated as such in order to better adhere to standards when performing cell re-selection (See 3GPP pgs. 424-426).


Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Da Silva reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477